 REFINERS TRANSPORT & TERMINAL CORP.655Refiners Transport&Terminal CorporationandKenneth H. McKeel.Case 7-CA-5589.May 16,1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn January 25, 1967, Trial Examiner Abraham H.Mailer issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged andrecommending that the complaint herein bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief. The Respondentfiled a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed.called the Board, on August 2, 1966, issued on behalf ofthe General Counsel a complaint against the Respondent,alleging that the Respondent discharged said McKeel inviolation of Section 8(a)(3) and (1) of the National LaborRelations Act, as amended (29 U.S.C. Sec. 151,et seq.),herein called the Act. In its duly filed answer, theRespondent denied the commission of any unfair laborpractice.Pursuant to notice, a hearing was held before me atDetroit,Michigan, on October 5, 6, and 7, 1966. TheGeneral Counsel and the Respondent were representedand were afforded full opportunity to be heard, tointroduce relevant evidence, to present oral argument, andto file briefs with me. Briefs were filed by both parties.Upon consideration of the entire record, including thebriefs of the parties, and upon my observation of each ofthe witnesses, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTAt all times material herein, Respondent has maintaineditsprincipal office and place of business in the city ofHinsdale, Illinois, andmaintainsother places of businessin the States of Michigan, Ohio,Illinois,and Indiana.Respondent is, and has beenat all timesmaterial herein,engagedas aninterstate and intrastate common carrier ofbulk commodities. Respondent's terminal located at 3335Greenfield,Melvindale,Michigan, is the only facilityinvolved in this proceeding. During the year endingDecember 31, 1965, which period is representative of itsoperations duringall timesmaterial herein, Respondent,in the course and conduct of itsbusinessoperations,performed services valued in excess of $500,000, of whichservices valued in excess of $8 million were performed inthe furnishing of transportation services of commodities ininterstate commerce and for various enterprises located inStates other than the State of Michigan. Accordingly, Ifind and conclude that the Respondentisengaged incommerce within themeaning ofthe Act and that it willeffectuate the policies of the Act for the Board to assertjurisdiction here.II.THE LABOR ORGANIZATION INVOLVEDIWithout resolving the conflict in testimony occasioned byTerminalManager Pretari's denial that he made certainstatements attributed to him by three of the General Counsel'switnesses, the Trial Examiner found that such statements are"patently ambiguous" and do not constitute an admission thatMcKee) was discharged for engaging in concerted activity As weagreewith the Trial Examiner's characterization of thestatements allegedly made by Pretari, we find it unnecessary todetermine the credibility issue Further, we find superfluous, andhereby disavow, the Trial Examiner's speculations as to whyPretan would have made those statements attributed to himLocal No. 7-389,Oil,Chemical and Atomic WorkersInternational Union,AFL-CIO,herein called the Union, isand has been at all times material herein a labororganization within the meaning of Section2(5) of the Act.III.THE ISSUEWhether the Respondent discharged Kenneth H.McKeel because he had engaged in union or concertedactivities for the purpose of collective bargaining or othermutual aid or protection.IV.THE ALLEGED UNFAIR LABOR PRACTICETRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEABRAHAM H.MALLER,Trial Examiner:On June 8, 1966,KennethH.McKeelfileda charge against RefinersTransport&Terminal Corporation,herein called theRespondent.Upon said charge, the Regional Director forRegion7 of theNational Labor Relations Board,hereinA. The Contentionsof thePartiesMcKeelwasdischargedonDecember 23, 1965.Respondent contends thatMcKeel was dischargedbecause he had severely beaten another employee,Joseph R.Bonds, during worktime and while on companyproperty.The General Counsel contends that McKeel'sassault on Bonds was used as a pretext and that McKeelwasdischargedbecauseofhisleadershipand164 NLRB No. 99 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDparticipation in a concerted protected activity involvingthe efforts of McKeel and certain other employees toremedy what they considered to be an unjust deprivationof certain seniority rights.B.The FightMcKeel, at the time of the hearing, was 41 years old, 5feet 11 inches in height and weighed 178 pounds. Bonds,on the other hand, was 53 years old, 5 feet 9 inches tall andweighed only 130 pounds. At thetimeof the altercation,Bondswas not ingood health.He had previouslyundergonean operationin which one-half of his stomachhad been removed. In addition, he was suffering frombursitis. It isa reasonableinference that McKeel knew ofBonds' physical condition because they had been workingat the same terminal andBonds had been absent fromwork for an extended period of time because of thesurgery.On December 17, Bonds had completed his deliveriesand returned to the terminal to refuel the truck he drivesbeforeparking it and makingout his waybills.' When hedrove intothe terminal, the fuelislandswere blocked byother trucks, and hewas unableto get to the gas pumps.After waiting about 10 minutes, Bonds went to the drivers'room to find out whose trucks were parked near thepumps.John McLaughlin, another driver, told Bonds thatone of the trucks was his and one was McKeel's. Shortlythereafter, McLaughlin moved his truck, but at that pointanother driver, Martin Becker,camethrough theterminalgate,and, not knowing that Bonds was waiting for thespace,pulled directly up to the fuelisland,again blockingBonds. Bonds thengot outof his truck and drove McKeel'struck out of the way. He then proceeded to fuel his truckand check the tires and oil. Finding thatoil wasneeded, hepicked upan oilcan and started for the garage. About thistime,McKeelcame outof the drivers' room and asked whomoved his truck. Bonds replied that he had. As McKeeldrewcloseto Bonds, he pointed his finger at him and said,"Who do you think you aremovingmy truck?" Bondspointed his finger at McKeel,intendingto ask him who hethought he was parking his truck in front of the pump andleaving itthere. However, all he was able to say was, "Who.." when McKeel said, "Don't point your finger at me,"and proceeded to beat Bonds with his fists and his knee.Bonds was severely beaten on the head and chest. Hetestified that there was a big patch of skin torn from hischeekbone, that his eye was black and blue, his nose wasbleeding, his upper and lower lips were cut, that he had abruise onthe right shoulder blade that was about the sizeof a baseball, black and blue and very sore, and had a knoton his head asbig asa hen's egg.Bonds was knocked flatby the onslaught. He made an effort to rise but wasapparently unable to do so and fell back. McKeel with theassistanceof Becker picked him up. As he did so, McKeel' It was the duty of the drivers to service their trucks and makeout the waybills before leaving work each day2The foregoing account is based upon the credited testimony ofBonds, supplemented and corroborated in various respects byemployees Becker, McLaughlin,and Hoffman,none of whomwitnessed the entire incidentMcKeel admitted striking Bonds,but claimed he acted in self-defense, testifying that Bonds had"doubled up his fist and he started to draw it back, and when hedid, I hit him I did this to protect myself." I do not creditMcKeel's testimony. Considering the comparative size andphysical condition of the two men and the severity of the beatingadministered by McKeel, I find it impossible to believe thatMcKeel wasacting inself-defense or even thought so McKeel'stold Bonds that he was sorry. Becker said to McKeel, "Goahead and I will take care of him." McKeel replied, "I'mafraid now if I leave go, he will hit me." To this Beckerreplied, "He isn't goingto hit you, just go ahead and I willtake care of him." Becker then helped Bonds intoForeman Steinseifer's office. He testified, "I didn't exactlycarry him but ne stumbled along like aman ina drunkenstupor." Becker asked Bonds if he wanted a doctor, andBonds replied in thenegative.He said that he had morework to do on his truck, that he had not put oil into it, andBecker replied that he would take care of that for him.2Sometimelater Bonds, accompanied by Becker, drove totheMelvindale police department, where Bonds filed acomplaint against McKeel.The fight was reported to John Pretari, Respondent'sDetroit operationsmanager,about 7 p.m. that day, byeither Foreman Steinseifer or Union Steward LeonardGrauman, who telephoned Pretari and told him that therehad been a fight and that Bonds wanted to talk to him.Bonds told Pretari that he had been "pretty badlybeaten."Pretari asked to talk to McKeel, but the latter had alreadyleft the premises.The nextmorning, atapproximately 8 a.m., Pretari sawBonds at theterminal garageand noted that the latter'sface "was pretty well beaten." Pretari then telephonedRespondent'smainoffice in Hinsdale and spoke withGeorge Lesley, safety director and personnel manager ofthe Respondent. They agreed that the matter should beheld over until Monday when they could discuss it withDonald H. Weddle, vice president in charge of operations.The next day, Saturday, Pretari discussed the matterwith some of the employees and expressed the opinion that"as itstacked up at thepresent timeIwould have to saythat Ken McKeel was in line for areprimand."On the following Monday, Vice President Weddletelephoned Pretari and instructed him to suspend bothdrivers until there could be a hearing and investigation.Pretari thereupon suspended both drivers and set up ameeting for Thursday, December 23 at 11 a.m. McKeelasked for, and obtained,permissionto bring witnesses.UnionStewardGrauman also asked and received,permission for himself and J. Roy Johnston, secretary-treasurer of the Union, to attend the meeting.On December 23, McKeel, Bonds, and the witnessesand observers appeared at Pretari's office. McKeel wasaccompanied by drivers McLaughlin and Hoffman, andone Jerry Morrow. Pretari asked McKeel who Morrow wasand, on learningthatMorrow was there as a characterwitness for McKeel, told Morrow that he "didn't think itwould be necessary that he testify because he was actuallynot connected with thisat all."3Prior to the hearing Pretari told McKeel and Bonds thathewould interview each person separately withoutconfrontation by theprincipals.Both agreed to thislater statement,when Becker told him to let go of Bonds, that hewas afraid Bonds would hit him, indicates a fear of retributionrather than self-defenseMcKeel's alleged fear that Bonds wouldhithim after having been severely beaten is somewhatincomprehensible in the light of McKeel's own testimony thatwhen Bonds "attempted to get up again,he was dizzy, orappeared to be dizzy, groggy, and I thought possibly he fell backand hit his head and had a concussion "3According toMcKeel, Pretari told him that Morrow'stestimony would be unnecessary because "there would be nothingcoming outof thisinvestigation" and toldthe same thing toMorrow Morrow did not testifyin the instant proceeding I do notcredit McKeel's testimony in this regard. REFINERS TRANSPORT & TERMINAL CORP.657procedure.' Pretari took notes of the testimony of eachwitness and then transcribed them on a typewriter.Following the hearing, Pretari called Vice PresidentWeddle in Hinsdale, read his notes to him and discussedthematter.During the telephone conversation, it wasdecided that Bonds be reinstated and that McKeel bedischarged.Pretari then announced the Respondent'sdecisiontoMcKeel,Bonds,andtheUnion'srepresentatives. Pretari also told McKeel that the unionofficialswere still present and that McKeel could conferwith them if he desired. McKeel met with them for about10 to 15 minutes and then left.Subsequently, McKeel called Johnston and requestedarbitration. Thereupon Johnston wired the Respondent tothat effect. Later, at a statewide meeting, the Union, themembership, by secret ballot voted not to arbitrateMcKeel's grievance, and Johnston so notified theRespondent.As previously indicated, Bonds filed criminal chargesagainst McKeel in the Melvindale Municipal Court. After atrial,McKeel was convicted of assault and battery andfined $25 and $2 50 costs. McKeel appealed the convictionto the circuit court. Bonds appeared at the Wayne CircuitCourt and after talking to Detective Green, assigned to thecase, withdrew the charges for the reason that he had nodesire to cause any trouble to McKeel.C. The Seniority DisputeMcKeel had been employed as a truckdriver by theL. A. Smith Company for a number of years when, onMarch 1, 1959, the Respondent purchased the assets ofthe L. A. Smith Company and took over its operations.From March 1, 1959, until December 1, 1963, McKeel wasemployed at a terminal site in River Rouge, Michigan,which had served as a terminal site of the L. A. SmithCompany. After the 1959 acquisition, McKeel and theother drivers formerly employed by L. A. Smith Companycontinued to perform their duties in essentially the samemanner, except that they were now in the employ of theRespondent. The Union continued to represent the Smithemployees as their collective-bargaining agent.DuringNovember 1963, the Respondent initiatedoperations at a new terminal in Melvindale, Michigan. Atthat time, Respondent closed an old terminal located atDearborn,Michigan,and transferred to the newMelvindale terminal approximately 35 of the employeesformerly stationed there. On or about December 1, 1963,the Respondent terminated its operations at the RiverRouge terminal and transferred the former L. A. Smithemployees to the Melvindale terminal, thus effectuating acombinedwork force of both former L. A. Smithemployees and Refiners Transport employees.Prior to December 1, 1963, the former L. A. Smithemployeeswere given full credit for their seniorityobtained during the employment with the L. A. SmithCompany. However, when notified of their transfer to theMelvindale terminal, theywere informed by theRespondent that they would carry seniority relating backtoMarch 1, 1959, only. This announcement was in accordwith the provisions of a collective-bargaining agreemententered into between the Respondent and the Union,effective November 12, 1962.5Subsequently, a grievance was filed by employee GeraldLamoureux on behalf of the former Smith employees. Thegrievance was rejected by the Respondent, and the Unionby a vote of its members at a statewide meeting votedagainst taking the grievance to arbitration.A meeting was then held of all former Smith employeeswho decided to pursue their seniority rights through legalproceedings.To carry out this object, a committeeconsisting of McKeel as chairman, and Lamoureux andWilliam S. Keeley, was elected. The committee retainedan attorney, Dee Edwards, who on February 20, 1964,wrote to the Respondent requesting processing of thegrievance and expressing the willingness of the employeesto go to arbitration. The letter,inter alta,named thecommittee. In due course, the letter came to the attentionof Vice President Weddle.On or about April 1, 1964, Attorney Edwards filed aclass action in the name of William S. Keeley, as plaintiff,against the Respondent and the Union, alleging a breach ofcontract by the Respondent and conspiracy with theUnion, by its action in reducing the seniority credit of theSmith employees. Subsequently, the suit was transferredto the United States district court where it is still pending.AttorneyEdwards was later replaced by AttorneyEllsworth K. Hanlon.McKeel participated in the legal proceedings, attendingdeposition hearings, court proceedings, meetings in thejudge's chambers, and settlement conferences which wereattended by representatives of both the Respondent andthe Union, at which conferences he acted as spokesmanfor the Smith group. A pretrial conference was set forDecember 22, the day before McKeel's discharge.With regard to the attempts to settle the lawsuit, I amsatisified that the Respondent took the position that theseniority question was an intraunion matter in which it hadno real interest other than refusing to accept a solutionwhich would require two separate dispatch systems. ThusAbraham L. Zwerdling, attorney for the Union in thelawsuit, testified as follows:. it was the position of Mr. Butler [attorney for theRespondent], as he stated it to me, probably a coupleof times, as I remember it, it was his position theydidn't care how we sliced it, the only thing was ...about one proposal which related to what is describedas having two separate boards, he said the companycouldn't go for that but short of that, they didn't carehow it was worked out so long as it was worked outinternally, which is a typical employer position in aseniority situation.The uncontradicted testimony of PretariThepertinent provisions are set forth in articleIV, seniority,section 1,as follows(b)(1) in accordance with the Successor and Assignees'Clause from the former L A Smith Company contract, it ismutually agreed and understood that the former employeesof the L A. Smith Company (purchased by RefinersTransport & Terminal Corporation in March 1959), at itsRiver Rouge and Napoleon,Michigan, terminals,who arepresently employed under the terms and conditions of thisAgreement,shall retain all past seniority and benefitsaccrued while being employedby said L ASmith Company(2) It is further agreed and understood that the River Rougeand Napoleon, Michigan, employees shall not use theirsenioritytodisplaceRefinersTransport & Terminalemployees on a local or state-wide basis, except employeeswho were hired on or after March 1, 1959 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis was substantially corroborated by Attorney Hanlonwho testified that the Respondent rejected two settlementproposals because it would not accept any proposal whichwould require two dispatch systems, that the Unionrejected two other settlement proposals, and that theRespondent had no objection to the fifth proposal ofsettlement in which the Smith group offered to take half ofthe seniority.D. Concludtng FindingsThe record is devoid of any evidence of animus on thepart of the Respondent toward McKeel. The litigation hadbeen pending for more than a year and a half before he wasdischarged. I find it strange to believe that, had theRespondent desired to discharge McKeel because of theseniority dispute or the litigation, it would have waited solong to find a pretext to accomplish that purpose.There are only two events adduced by the GeneralCounsel which it is contended relate McKeel's dischargeto the seniority dispute and/or the litigation. These involvealleged admissions by Manager Pretari to that effect.One is alleged to have occurred on February 15, 1966,under the following circumstances: Subsequent to hisdischarge,McKeel filed a claim for unemploymentcompensation under the Michigan Employment SecurityAct (MESC). The MESC hearing was scheduled for on orabout February 15 at its offices in Detroit. RepresentingMcKeel was Attorney Hanlon. Only Manager Pretariappeared on behalf of the Respondent. The initial hearingwas very brief, as Pretari did not bring certain recordsrequested by Attorney Hanlon, and a postponement of thehearing was agreed to in order that Pretari could bring inthe requested records. After the hearing was adjourned,Pretari, Attorney Hanlon, and McKeel proceeded from thehearing room toward the elevator. According to AttorneyHanlon and McKeel, the following then occurred: As thethree men were waiting for an elevator, Attorney Hanlonplaced his hand on Pretari's shoulder and said: "You mustfeel pretty proud of yourself, Mr. Pretari, firing a man with15 years service with your Company for something whichyou have never fired anybody before ... You have to shavein the morning and you have children. How do you look inthemorning and how do you justify this to youconscience?" After they got into the elevator and as theelevator descended, Attorney Hanlon continued in thesame vein. As he left the elevator, Manager Pretari said, "Ihave taken my lumps in this 15 years or so that I have beenwith the Company." Hanlon then said, "Mr. Pretari, Iunderstand these things, somebody makes these balls andyou have to fire them." Pretari responded, "Look, I willtell you why McKeel lost his job. It wasn't the fight. It wasover the lawsuit. Hell, the people in Chicago knew allabout this when I called them. I hadn't even told themabout it but they knew all about it. I never would have firedMcKeel. McKeel is one of the best workers I ever had.McKeel is above average in everything he does and he hasbeen a responsible, level-headed man, and I would havenever fired him." When Pretari left, Hanlon took a pad ofpaper from his briefcase and made notes of Pretari'salleged remarks.In this connection, it may be noted that AttorneyHanlon's memorandum differs from his testimony. In histestimony detailed above, Hanlon quoted Pretari assaying: "I will tell you why McKeel lost his job. It wasn'tthe fight. It was over the lawsuit." However, the pertinentpart of the memorandum reads: "I'll tell you what costKen McKeel his job. It's the argument between the twogroups." It thus appears that Attorney Hanlon's testimonyis exaggerated in this regard. Clearly, his memorandummade shortly after the eventismorereliable.Moreover,McKeel's version of the incidentagreeswith Hanlon'smemorandum, rather than with his testimony. AccordingtoMcKeel Pretari attributed McKeeFs_discharge to "theargumentbetween the two groups."Pretari'sversion of the incident was substantiallydifferent.According to Pretari, Attorney Hanlon said,"You have to look yourself in the mirror when you shave...you and your company should be ashamed ofyourselves for deprivinga manof making a living." To thisPretari replied, "Hanlon, you arenot blamingme for whatKen McKeel did." Hanlon answered "Yes, I am." As theywalked from the elevator to the street, Attorney Hanlonasked several questions and answered them himself.Before they parted, Pretari asked McKeel whether he wasworking. Hanlon said, "Don't worry about Ken McKeel.He willget along."Pretari then said, "Well, I don't doubtthat at all because I have always classified Ken McKeel asone of the better drivers and as faras I amconcerned KenMcKeel is better than average in anything he ever done forme, driving, records and appearance. I have never hadanything to say about Ken, and as far as that goes, Ken,anytime you want my recommendation I will go as far as Ican for you." Pretari specifically denied saying thatMcKeel lost his job because of the argument between thetwo groups. He also denied saying that his superiors inChicago knew about the fight before he told them.The other allegedadmissioninvolvesa statementallegedly made by Pretari to employee William S. Keeley,amember of the Smith group and the plaintiff in thelitigation.During his cross-examination,Pretari deniedthat he had ever told any employee that, if the decisionwere left up to him, he would never have dischargedMcKeel. On rebuttal, Keeley testified that on or aboutDecember 27, shortly after McKeel's discharge, Pretariwas talking to him about certain contract negotiations thatwere then in progress.Duringthe conversation Keeleyremarked, "That was some Christmas present McKeelgot, wasn't it, and he got fired 2 days before Christmas."According to Keeley, Pretari said, "Yes I feel real hadabout that," and continued:Iwant you to understand that thiswasn'tmy decision,that if it was left up to me Mr. McKeel would havegotten a reprimand or possibly three days off at themost but that's all, that the Company is the one thatdischargedMr. McKeel.you know the realproblem behind this whole thing is the seniorityproblem ... I wish they would let me take a couple ofyou guys and a couple of guys from the other side andgo intoa roomand Iguaranteewe could thrash thisthing out and come out witha solution.The keylanguagein the foregoing statement: "the realproblem behind this whole thing is a seniority problem," ispatently ambiguous. If by the phrase "this whole thing,"Pretari was referring to the dischargealone,his statementwould constitutea damaging admission.However, Ibelieve that "this whole thing" impliedsomething morethan the discharge, that Pretarimeant thatthe assault byMcKeel, a member of the Smithgroup,upon Bonds, amember of the Refiners group, was caused by the deep-seatedantagonismbetween the two groups of employeesresultingfrom the seniority dispute. To say the least, thestatementattributed to Pretariisambiguous,and thisambiguity detracts from the force of the statement. REFINERSTRANSPORT & TERMINALCORP.659Normally, I would attachgreatweight to admissions.However, thesestatementsmust be weighed against thefollowing considerations: (1) The seniority dispute and thelitigation had been pending for more than a year and ahalf; (2) the Respondent during all that time had neverexhibited any animus toward McKeel or any of themembers of the Smith group; (3) in view of greatprobability that none of the members of the Smith groupwas perfect, the Respondent could have found somereason to discipline or discharge one or more of themduring- that period, if it sought a pretext to weaken thegroup's efforts; (4) the Respondent took a neutral attitudetoward a dispute which was purelyan intraunionmatter;(5)McKeel viciously assaulted Bonds during working timeand on company premises, an event which, in itself,justifiedhisdischarge;and (6) Respondent did notdischarge McKeel out of hand; rather, it suspended bothMcKeel and Bonds immediately and then held a hearingduring which it heard from the participants and thewitnessesand then discharged McKeel only after atelephone conference between Pretari and Vice PresidentWeddle, in which Pretari read his notes of the hearing toWeddle.6 In these circumstances, I cannot believe thatPretari'sadmissionsrepresented the truth. One mighttherefore appropriately ask: What would prompt Pretari tomake admissions which were contrary to fact? The answerprobably lies in the surrounding circumstances. Thus, thestatementsmade to Attorney Hanlon appear to be theconductof a manwho sought to escape Hanlon'sbadgering by shifting the blame from himself to hissuperiors. In the case of the statement to Keeley, even ifarguendoit is construedmostfavorably to the GeneralCounsel's case, it might well have been prompted by adesiretomaintaina good personal relationship with theSmith group with whom Pretari would have to continue towork. This is evidenced by his concludingstatement toKeeley: "I wish they would let me take a couple of youguys and a couple of guys from the other side and go into aroom and I guarantee we could thrash this thing [theseniority dispute] out and come out witha solution."In view of all the foregoing, I find and conclude thatMcKeel was discharged because of his assault upon Bondsand not by reason of the seniority dispute and/or thelawsuit. "The Act does not protect violence, and fighting isnot aprotected activity even if union activity gives rise toit."(Continental Can Company, Inc.,136 NLRB 1135,1137.) Even if the Respondent had desired to dischargeMcKeel because of the seniority dispute and/or thelawsuit, his discharge for fighting would notconstitute aviolation of Section 8(a)(3) of the Act. InKlate HoltCompany, 161NLRB 1606, the Board said:The mere fact that an employer may desire toterminate an employee becausehe engages inunwelcome concertedactivitiesdoes not, of itself,establish the unlawfulness of a subsequent discharge.If an employee provides an employer with a sufficientcause for his dismissal by engaging in conduct forwhich he would have been terminated in any event,and the employer discharges him for that reason, thecircumstance that the employer welcomed theopportunitytodischargedoesnotmake itdiscriminatory and therefore unlawful.I therefore find and conclude that the Respondent didnot violate the Act by discharging McKeel.RECOMMENDED ORDERFor the reasons above set forth and on the entire record,it ishereby recommended that the complaint be dismissedin its entirety.6 In his brief, the General Counsel casts some aspersion uponthe nature of the hearing conducted by Pretan in that Pretari didnot confront McKeel or Bonds with the contradictory versiongiven by each and did not question any witness as to conflicting orinconsistent statementsThe General Counsel's position iswithout merit Respondent was not required to hold a hearing.Moreover, the nature of the hearing and the procedure adopted byPretari had been agreed to in advance by both McKeel and Bonds.298-668 0 -69-43